Title: To George Washington from Edward Snickers, 19 July 1758
From: Snickers, Edward
To: Washington, George



July the 19: 1758

dere Coll I Shold take it as a greait faver if you wold Send the Cash for the iron by the forst opertunetey to me as i have got the order and it is in Closed in this Leter and all youere frendes are dowing all that Lyes in thare power to have you alectid and I hope it will be ⟨mead⟩ out if you wore here youere Self it wold be out of despute So no more at present from youere Redey frend and hombil Sarvent to Comand

Edward Snickers


N.B. mr Balindine Sent Mr Linton up after the pay for the i[r]on ⟨mutilated⟩ mr Smith and as he Cold not geat it he give me an order. i am yours E.S.

